Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered.  
With respect to claim 1, applicant has argued that Ananthanarayanan does not disclose the axonal neurons or the dendritic neurons may have different gains and that Ananthanarayanan does not disclose presynaptic and postsynaptic neurons.  This argument is respectfully found to be not persuasive because Ananthanaryanan discloses presynaptic and postsynaptic neurons and that the presynaptic and postsynaptic neurons are connected by the relationship of the postsynaptic neuron receiving input from the presynaptic neuron,  in paragraph 0004 and in other portions of the disclosure made by Ananathanarayanan, as stated in the rejection of the last Office Action.  Ananthanarayanan discloses resistors as the conductance changing material , which implements the weights communicated between the presynaptic and postsynaptic neurons, the resistive material being phase change material (PCM)(para. 0022-0023).  Mishiko, US 5,396,581, is cited to support that the use of artificial neuron units with resistive elements for the changing of the weights and with an amplifier included  the input and output was known in the prior art (col. 7, lines 9-47).  Or-Bach et al (US 2017/0117291 A1) is cited in support that it was known in the prior art to form a neural network (para. 0558) using 3D memory structures which include phase change material as the resistive material (para. 0146, 0322, and 0541).
Applicant has also argued that the prior art relied upon in the last Office Action discloses weights but does not disclose gain.  This argument is respectfully found to be not persuasive because although the term gain is not used, the weight factor is related to the gain and determines the gain, as is 
With respect to claim 9, applicant has argued that if dendritic neurons 18 and 20 of Ananthanarayanan are taken to correspond to post synaptic artificial neurons, then cross point junctions are not connected in accordance with the limitations of claim 9 because they are connected to the inputs, not the outputs.  Ananthanarayanan discloses, for example, that the source of the firing is the presynaptic neuron and the target of the firing is the postsynaptic neuron (para. 0031).  This argument is respectfully considered to be not persuasive because claim 9 does not recite cross point junctions, and the rejection of claim 9 of the last Office Action  points out the disclosure in the reference of pre synaptic and post synaptic neurons and the analogy with axon and dendrite of a neuron, for example in para. 0004 and in other paragraphs of the Ananthanarayanan reference, in which it is disclosed that the axon of a pre synaptic neuron contact the dendrite of a post synaptic neuron, and in the rejection of the last office action, as stated above.   Applicant has also argued that claims 10-19 depend upon claim 9.  The same response to arguments applied to claim 9 therefore is also made with respect to claims 2-19.
Applicant has argued with respect to claim 20 that, claim 20 having been indicated as allowable, claim 20 remains allowable.  This argument is respectfully found to be not persuasive because claim 20 has been amended to change the limitation “being programmed” to  the limitation “capable of being programmed ” in lines 11 and 16.  The limitation “capable of being programmed” is a contingent limitation, and giving the broadest reasonable interpretation  to a contingent limitation in  a device claim, the claimed action need not be performed,  but the  claimed structure must be present in the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 6- 7, 9, and 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al (US 2012/0173471 A1)(“Ananthanarayanan”) in view of Amitay (US 2018/0285679 A1) and of Brezzo et al (US 2016/0292569 A1)(“Brezzo”).
Ananthanarayanan discloses  a neural network (para. 0001) including
A plurality of pre-synaptic artificial neurons, as Ananthanarayanan discloses neuromorphic systems (para. 0005) in which the presynaptic and postsynaptic and synapses of the brain function analogously to those of the brain (para. 0004-0005 and 0021-0023)
A plurality of post-synaptic artificial neurons, as Ananthanarayanan discloses a synapse between two neurons (para. 0025), which is a disclosure of a pre synaptic neuron and a post synaptic neuron,
A plurality of artificial synapses, as Anantharayanan discloses the synapses are artificial (para. 0021-0022)
Each between a respective presynaptic neuron and a respective postsynaptic neuron, each synapse having a respective weight, as Ananthanarayanan discloses each neuron is given a weight (par. 
Each presynaptic neuron including a multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values, as Ananthanarayanan discloses that the neurons emit a pulse when the signals they receive exceed a threshold, and the value of the pulse may increase rather than decrease (para. 0027-0028), which is a disclosure of gain in the neuron.  With respect to the notation for the N gain values being A, 2A, 4A…2.sup. N-1A, where N is an integer greater than 1 the recited series notation is well known in the art, and  therefore it would be within the ordinary skill in the art to express  the N gain values disclosed by Ananthanarayanan in the recited series notation.
Each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons, as Ananthanarayanan discloses different gain factors for the neurons (para. 0026), as stated above, which is a disclosure of each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons  
  each postsynaptic neuron including a multiplying circuit programmed to amplify its input signal, as Ananthanarayanan discloses axonal neurons 14, 16 which receive inputs (para. 0021) and dendritic neurons 18, 20, which send out signals (para. 0021), and the signals sent out by neurons 14, 16, will be received by neurongs 18, 20 through electronic synapses which include resistors 38, 40, 42, and 44 (para. 0021 and 0022 and Fig. 1), and the neurons 14, 16 can be set to emit a pulse when the input they receive exceeds a certain threshold (para. 0027), and may be programmed to increase synaptic conductance (para. 0029) and this is a disclosure of “excitatory” behavior (para. 0004), the gain 
and each of the postsynaptic neurons being programmed to amplify its output signal by a gain factor that is different from that of the other postsynaptic neurons 18, 20 (par. 0021 and 0022 and 0027).
Ananthaanarayanan does not explicitly state amplify and Ananthanarayanan does not explicitly state the set of N gain vallues.
Amitay, in the same field of endeavor of neural systems emulated by circuitry (para. 0039), discloses that excitatory actions in neurons serve to amplify neuronal signals (para. 0038).
Brezzo, in the same field of neural networks (Abstract) discloses the strength of connection between neurons, which corresponds to weights, which is related to gain values, with a value of between 0 and 2.sup. m-1. (para. 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the excitatory behavior disclosed in the device disclosed by Ananthanarayanan corresponds to amplifying behavior in view of the disclosure made by Amitay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the strength of weights or gain disclosed by Brezzo with the device disclosed by Ananthanarayanan because Brezzo discloses a series of values of art recognized suitability for an intended purpose.
The limitation “capable of being programmed” is a contingent limitation, and giving the broadest reasonable interpretation  to a contingent limitation in  a device claim, the claimed action need not be performed,  but the  claimed structure must be present in the structure whether or not the claimed action is performed (MPEP 2111.04 “Adapted to”…and Contingent Clauses(II)).  Ananthanarayanan in view of Amitay discloses a device as stated above, and Ananthanarayanan also 
Re claim 2: Anathanarayanan discloses the neuron signals are voltage (para. 0023 and  0030).
Re claims 3-4:  Anathanarayanan discloses that the weights are a conductance of a resistive element (para. 0023, 0026, and 0028) and that the resistors in the circuitry shown in Fig. 1, that is the resistors 38,40, 42, and 44 are variable state resistors and are weighted (para. 0022), which is a disclosure that the resistive element has a first and second state that is changed depending upon the weighting factor.
Re claim 6:  Anathanarayanan discloses that the weights are the same, as Anathanarayanan discloses the weights are normalized (para. 0025 and 0030), which is a disclosure of the weights have the same first conductance and the same second conductance.
Re claim 7:  Anathanarayanan discloses the neuron signals are current (para. 0023 and  0030).
Re claim 9:  Ananthanarayanan discloses  a neural network (para. 0001) including
A plurality of pre-synaptic artificial neurons, as Ananthanarayanan discloses neuromorphic systems (para. 0005) in which the presynaptic and postsynaptic and synapses of the brain function analogously to those of the brain (para. 0004-0005 and 0021-0023)
A plurality of post-synaptic artificial neurons, as Ananthanarayanan discloses a synapse between two neurons (para. 0025), which is a disclosure of a pre synaptic neuron and a post synaptic neuron,
A plurality of artificial synapses, as Anantharayanan discloses the synapses are artificial (para. 0021-0022)
Each between a respective presynaptic neuron and a respective postsynaptic neuron, each synapse having a respective weight, as Ananthanarayanan discloses each neuron is given a weight (par. 0026), the weight is related to a spike timing dependent plasticity (STDP) (para. 0004) which is a 
Each presynaptic neuron including a multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values, as Ananthanarayanan discloses that the neurons emit a pulse when the signals they receive exceed a threshold, and the value of the pulse may increase rather than decrease (para. 0027-0028), which is a disclosure of gain in the neuron
Each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons, as Ananthanarayanan discloses different gain factors for the neurons (para. 0026), as stated above, which is a disclosure of each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons  
  each postsynaptic neuron including a multiplying circuit programmed to amplify its input signal, as Ananthanarayanan discloses axonal neurons 14, 16 which receive inputs (para. 0021) and dendritic neurons 18, 20, which send out signals (para. 0021), and the signals sent out by neurons 14, 16, will be received by neurongs 18, 20 through electronic synapses which include resistors 38, 40, 42, and 44 (para. 0021 and 0022 and Fig. 1), and the neurons 14, 16 can be set to emit a pulse when the input they receive exceeds a certain threshold (para. 0027), and may be programmed to increase synaptic conductance (para. 0029) and this is a disclosure of “excitatory” behavior (para. 0004), the gain factor is different for the neurons, as the weights are different as stated above in the discussion of para. 0026,      
and each of the postsynaptic neurons being programmed to amplify its output signal by a gain factor that is different from that of the other postsynaptic neurons 18, 20 (par. 0021 and 0022 and 0027),

Ananthaanarayanan does not explicitly state amplify.
Amitay, in the same field of endeavor of neural systems emulated by circuitry (para. 0039), discloses that excitatory actions in neurons serve to amplify neuronal signals (para. 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the excitatory behavior disclosed in the device disclosed by Ananthanarayanan corresponds to amplifying behavior in view of the disclosure made by Amitay.
           Re claim 17:   Anathanarayanan discloses that the weights are a conductance of a resistive element (para. 0023, 0026, and 0028) and that the resistors in the circuitry shown in Fig. 1, that is the resistors 38,40, 42, and 44 are variable state resistors and are weighted (para. 0022), which is a disclosure that the resistive element has a first and second state that is changed depending upon the weighting factor.
   Anathanarayanan  also discloses the neuron signals are voltage (para. 0023 and  0030).   Anathanarayanan also discloses the neuron signals are current (para. 0023 and  0030).
Re claim 18:    Anathanarayanan discloses that the weights are a conductance of a resistive element (para. 0023, 0026, and 0028) and that the resistors in the circuitry shown in Fig. 1, that is the resistors 38,40, 42, and 44 are variable state resistors and are weighted (para. 0022), which is a 
Re claim 20:  Ananthanarayanan discloses  a neural network (para. 0001) including
A plurality of pre-synaptic artificial neurons, as Ananthanarayanan discloses neuromorphic systems (para. 0005) in which the presynaptic and postsynaptic and synapses of the brain function analogously to those of the brain (para. 0004-0005 and 0021-0023)
A plurality of post-synaptic artificial neurons, as Ananthanarayanan discloses a synapse between two neurons (para. 0025), which is a disclosure of a pre synaptic neuron and a post synaptic neuron,
A plurality of artificial synapses, as Anantharayanan discloses the synapses are artificial (para. 0021-0022)
Each between a respective presynaptic neuron and a respective postsynaptic neuron, each synapse having a respective weight, as Ananthanarayanan discloses each neuron is given a weight (par. 0026), the weight is related to a spike timing dependent plasticity (STDP) (para. 0004) which is a measure of how much influence the synapse will have on the post synaptic target (para. 0004) and is analogous in the artificial neurons circuitry which are modeled on biological neurons (para. 0005, 0020,  and  0030-0031),
Each presynaptic neuron including a multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values, as Ananthanarayanan discloses that the neurons emit a pulse when the signals they receive exceed a threshold, and the value of the pulse may increase rather than decrease (para. 0027-0028), which is a disclosure of gain in the neuron
Each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons, as Ananthanarayanan discloses different gain factors for the neurons (para. 0026), as stated above, which is a disclosure of each presynaptic neuron 
  each postsynaptic neuron including a multiplying circuit programmed to amplify its input signal, as Ananthanarayanan discloses axonal neurons 14, 16 which receive inputs (para. 0021) and dendritic neurons 18, 20, which send out signals (para. 0021), and the signals sent out by neurons 14, 16, will be received by neurongs 18, 20 through electronic synapses which include resistors 38, 40, 42, and 44 (para. 0021 and 0022 and Fig. 1), and the neurons 14, 16 can be set to emit a pulse when the input they receive exceeds a certain threshold (para. 0027), and may be programmed to increase synaptic conductance (para. 0029) and this is a disclosure of “excitatory” behavior (para. 0004), the gain factor is different for the neurons, as the weights are different as stated above in the discussion of para. 0026,      
and each of the postsynaptic neurons being programmed to amplify its output signal by a gain factor that is different from that of the other postsynaptic neurons 18, 20 (par. 0021 and 0022 and 0027).
Ananthanarayanan does not explicitly state amplify.
Amitay, in the same field of endeavor of neural systems emulated by circuitry (para. 0039), discloses that excitatory actions in neurons serve to amplify neuronal signals (para. 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the excitatory behavior disclosed in the device disclosed by Ananthanarayanan corresponds to amplifying behavior in view of the disclosure made by Amitay.
 The limitation “capable of being programmed” is a contingent limitation, and giving the broadest reasonable interpretation  to a contingent limitation in  a device claim, the claimed action need not be performed,  but the  claimed structure must be present in the structure whether or not the claimed action is performed (MPEP 2111.04 “Adapted to”…and Contingent Clauses(II)).  .


Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al (US 2012/0173471 A1)(“Ananthanarayanan”) in view of Amitay (US 2018/0285679 A1) and of Brezzo et al (US 2016/0292569 A1)(“Brezzo”) as applied to claims 4 and 18 above, and further in view of Yu et al (US 2016/0049195 A1)(“Yu”).
Re claims 5 and 19: Ananthanarayanan in view of Amitay  and of Brezzo discloses the limitations of claims 4 and 18 as stated above.  Ananthanarayanan in view of Amitay  and of Brezzo discloses phase change memory variable resistive material, as Ananthanarayanan discloses phase change memory material (para. 0023).  Ananthanarayanan in view of Amitay  and of Brezzo  is silent with respect to STT random access memory cell.
Yu, in the same field of endeavor of neuro learning (Abstract), discloses the variable resistive elements can be phase change memory material or spin transfer torque memory material (para. 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Yu with the device disclosed by Ananthanarayanan in view of Amitay  and of Brezzo because Yu discloses material of art recognized equivalence for the same purpose (MPEP 2144/06).




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ananthanarayanan et al (US 2012/0173471 A1)(“Ananthanarayanan”) in view of Amitay (US 2018/0285679 A1) and of Brezzo et al (US 2016/0292569 A1)(“Brezzo”)  as applied to claim 1 above, and further in view of Mashiko (US 5,396,581).
Ananthanarayanan in view of Amitay  and of Brezzo discloses the limitations of claim 1 as stated above.  Ananthanarayanan in view of Amitay  and of Brezzo is silent with respect to the recited output signal for each post synaptic artificial neuron signal multiplied by a recited gain factor.
Mashiko, in the same field of endeavor of neural network (Abstract), discloses amplifiers which include multiplying and adding values of the incoming and outgoing weights to the artificial neurons (col. 18, lines 7-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the amplifier including multiplier and adding values of the incoming and outgoing weights as disclosed by Mashiko with the device disclosed by Ananthanarayanan in view of Amitay  and of Brezzo in order to obtain the benefit of each element being able to  have its weighting programmed by the receiving of outputs from other elements (col. 10, lines 47-57).  With respect to the notation for the N gain values being B, 2.supNB, 4.sup.2NB…2.sup.( N-1)B, the recited series notation is well known in the art, and  therefore it would be within the ordinary skill in the art to express  the N gain values disclosed by Ananthanarayanan in the recited series notation.


Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo et al (US 2016/0292569 A1)(“Brezzo”) in view of Okamoto et al (US 2020/0160158 A1)(“Okamoto”) and of Hosokawa et al (US 2018/0130528 A1)(“Hosokawa”).

A plurality of post synaptic artificial neurons, as Brezzo discloses a neuron which has an axon connected to the dendrite of another neuron (para. 0004), one being presynaptic and the other post synaptic, the synapse being the connection, a neural network being made of a plurality the components (para. 0027)
Means for forming a plurality of connections , each being between a respective pre synaptic artificial neuron of the pre synaptic neurons and a respective post synaptic artificial neuron of the post synaptic artificial neurons , as described above, Brezzo discloses  synapses being the connections in para. 0004, and formed by cross point junctions (para. 0032).
Brezzo is silent with respect to each of the presynaptic artificial neurons including a respective multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values being respectively A, 2A, 4A,,,2.sup.(N-1)A wherein N is an integer greater than 1 and A is a constant
Each of the pre synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other pre synaptic artificial neurons
Each of the post synaptic artificial neurons including a respective multiplying circuit programmable to amplify its input signal,  and 
Each of the post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other post synaptic artificial neurons.
Okamoto, in the same field of endeavor of neural network circuitry (Abstract), discloses  each of the presynaptic artificial neurons including a respective multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values being respectively A, 2A, 4A,,,2.sup.(N-1)A wherein N is an integer greater than 1 and A is a constant, as Okamoto discloses product-sum 
Each of the pre synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other pre synaptic artificial neurons, as Okamoto disclose the weight data is changed independently in each arithmetic circuit 50(para. 0092)
Each of the post synaptic artificial neurons including a respective multiplying circuit programmable to amplify its input signal , as Okamoto discloses arithmetic circuits 50 which include multiplier circuits (para. 0073) which are used to program the artificial neurons, which includes pre synaptic and post synaptic neurons  and
Each of the post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other post synaptic artificial neurons, as Okamoto discloses the data is set in respective row and  columns (para. 0129-0131).
Hosokawa, in the same field of endeavor of synapse memory cells (Abstract) discloses that it is known in the art to have weight value expressed with 2.sup.n-1 (para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the arrangement disclosed by Okamoto with the device  Bezzo in order to obtain the benefit of a neural network which does not increase in size as disclosed by Okamoto (Okamoto para. 0022).
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosokawa with the device disclosed by Bezzo because Hosokawa discloses an arrangement that is well known in the art for the weight values.



Re claims 10-11:  Hosokawa discloses weights expressed with value 2 and 4 (para. 0029), which corresponds to 2.sup.1 and to 2.sup,2, which corresponds to the recited values.
Re claim 11:  Hosokawa discloses weights with values expressed as 2.sup. n-1 multipled by a W .sub.unit(a resistance value of cell component 1N  (para. 0030), which corresponds to the recited values.
Re claims 12-13:  Brezzo discloses the cells differ only by the programmed gain factors, or weights are changed, as Brezzo discloses changing the conductance (para. 0004).
Re claim 14:  The combination of Brezzo and Hosokawa and Okamoto discloses digital input and multiplying circuit and digital to analog converter, as Okamoto discloses adder circuit performs product-sum operations (para. 0009 and 0073),  and Okamoto also discloses converting a signal that is compatible with transmission (para. 0066), which is a disclosure of a converter to convert signals such as analog and digital conversion, and the result is input to the neuron which is to receive the weight data (para. 0073-0074), which is a disclosure that the data input to the digital to analog converter is received from a presynaptic neuron and the result which is converted is input to a postsynaptic neuron.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Okamoto with the device disclosed by Brezzo in view of Hosokawa in order to obtain the benefit of processing the signals using the same circuitry.
Re claim 15:  Brezzo discloses digital inputs to the post synaptic neuron (para. 0036).  The combination with Okamoto as stated in claim 14 above discloses connection to analog to digital converter.  The reasons for combining the references are the same as stated above for claim 14.
Re claim 16:  The rejection of claim 14 above discloses a summing circuit in the disclosure of an adder circuit as stated above in the rejection of claim 14. Okamoto also discloses n circuits (para. 0101), .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezzo et al (US 2016/0292569 A1)(“Brezzo”) in view of Okamoto et al (US 2020/0160158 A1)(“Okamoto”) and of Hosokawa et al (US 2018/0130528 A1)(“Hosokawa”).
Brezzo discloses a neural network  (Abstract) including  a plurality of pre synaptic artificial neurons
A plurality of post synaptic artificial neurons, as Brezzo discloses a neuron which has an axon connected to the dendrite of another neuron (para. 0004), one being presynaptic and the other post synaptic, the synapse being the connection, a neural network being made of a plurality the components (para. 0027)
Means for forming a plurality of connections , each being between a respective pre synaptic artificial neuron of the pre synaptic neurons and a respective post synaptic artificial neuron of the post synaptic artificial neurons , as described above, Brezzo discloses  synapses being the connections in para. 0004, and formed by cross point junctions (para. 0032).
Brezo is silent with respect to each of the presynaptic artificial neurons including a respective multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values being respectively A, 2A, 4A,,,2.sup.(N-1)A wherein N is an integer greater than 1 and A is a constant
Each of the pre synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other pre synaptic artificial neurons

Each of the post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other post synaptic artificial neurons.
Okamoto, in the same field of endeavor of neural network circuitry (Abstract), discloses  each of the presynaptic artificial neurons including a respective multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values being respectively A, 2A, 4A,,,2.sup.(N-1)A wherein N is an integer greater than 1 and A is a constant, as Okamoto discloses product-sum operation for changing the weights of the array of weights (para. 0168 and 0169-1070), and with respect to the numbering, Okamoto discloses the  elements in an array from which  the weight data is chosen to be the input for the weights (para. 0173 and 106)   
Each of the pre synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other pre synaptic artificial neurons, as Okamoto disclose the weight data is changed independently in each arithmetic circuit 50(para. 0092)
Each of the post synaptic artificial neurons including a respective multiplying circuit programmable to amplify its input signal , as Okamoto discloses arithmetic circuits 50 which include multiplier circuits (para. 0073) which are used to program the artificial neurons, which includes pre synaptic and post synaptic neurons  and 
Each of the post synaptic artificial neurons being capable of being programmed to amplify its output signal by a gain factor that is different from that of the other post synaptic artificial neurons, as Okamoto discloses the data is set in respective row and  columns (para. 0129-0131).
Hosokawa, in the same field of endeavor of synapse memory cells (Abstract) discloses that it is known in the art to have weight value expressed with 2.sup.n-1 (para. 0030).

It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hosokawa with the device disclosed by Bezzo because Hosokawa discloses an arrangement that is well known in the art for the weight values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895